FILED
                              NOT FOR PUBLICATION                           NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CLAUDIA OSUNA-ESTRADA,                            No. 09-73155

               Petitioner,                        Agency No. A076-625-542

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges

       Claudia Osuna-Estrada, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

proceedings due to ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review de novo constitutional claims, including ineffective assistance of

counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying Osuna-Estrada’s March 12,

2009, motion to reopen on the ground that she failed to show she was prejudiced

by her counsel’s conduct. See Iturribarria v. INS, 321 F.3d 889, 899-90 (9th Cir.

2003) (prejudice results when the performance of counsel “was so inadequate that

it may have affected the outcome of the proceedings”) (internal quotation marks

omitted).

      PETITION FOR REVIEW DENIED.




                                         2                                      09-73155